Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
No information disclosure statements (IDS) was submitted. 


Election/Restrictions
During a telephone conversation with Karin Williams on 09/21/22 a provisional election was made with traverse to prosecute the invention of Group II, claims 4-13.  Affirmation of this election must be made by applicant in replying to this Office action. Group I, claims 1-3 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.



Claim Rejections - 35 USC § 112B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, and all dependent claims thereof, recites:
 “the steps” in line 1, which lacks antecedent basis. The term “the steps” is not mentioned previous to this claim;  
“the range of micrometers” in line 4 , which lacks antecedent basis. The term “the range of micrometers” is not mentioned previous to this claim; and  
“biocompatibility materials” in line 11 which is indefinite. Does this refer to the same “biocompatibility materials” recited previously in claim 1, line 5? Accordingly, “the biocompatibility materials” in lines 1-2, 4, and 7 of claim 5, lines 1 and 4 of claim 6, and line 1 of claim 7 are also indefinite as it is not clear whether this refers back to “biocompatibility materials” previously recited in claim 1.
Claim 5 recites: 
the limitation “the number of non-examination targets” in line 3 . There is insufficient antecedent basis for this limitation in the claim. The term “the number of non-examination targets” is not mentioned previous to this claim; and
 “the secreted fluid” in line 5. There is insufficient antecedent basis for this limitation in the claim. The term “the secreted fluid” is not mentioned previous to this claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Millenson (US Patent Application Publication 2013/0280696 A1) and in further view of Bertand (US Patent Application Publication 2020/0155048 A1) and Fitzgerald (US Patent Application Publication 2021/0223234 A1). 
Regarding claim 4, Millenson teaches a method of examining surface of an organism [par. 69 and 70], comprising the steps of: adhering a plurality of projections for examination of a pliable member to a surface of an organism by applying a predetermined pressure [par. 69 and 70] wherein the projections for examination have a size in the range of micrometers [par. 65] and are formed of biocompatibility materials [par. 66 and 74] so that the projections for examination collect fluid of the organism as a collected fluid, and the collected fluid has a substance to be analyzed [par. 69 and 70]; and 10flowing the collected fluid to a contact layer through the projections for examination [fig. 3 element 141; par. 70]; flowing the collected fluid from the contact layer to a reaction layer through a plurality of channels [fig. 3, element 112; par. 70, 71, 87, and 112] and are formed of biocompatibility materials so that a target substance of the substance to be analyzed reacts with examining molecules and a reaction unit in the reaction layer [fig. 1, element 144; par. 70 and 71], thereby determining health or illness of the organism based on visible changes of the reaction unit and achieving a purpose examining the surface of the organism [par. 64].
However, Millenson does not teach spherical projections.
Bertand teaches spherical projections [par. 46].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Millenson, to incorporate spherical projections, to allow for a higher surface area, as evidence by Bertand [par. 46].
However, Millenson does not teach wherein the channels have a size in the range of micrometers.
Fitzgerald teaches wherein the channels have a size in the range of micrometers. [par. 56].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Millenson, to wherein the channels have a size in the range of micrometers in order to increase sensitivity, as evidence by Fitzgerald [par. 56].
Regarding claim 9, Millenson teaches the target substance of the substance to be analyzed being protein, any one of or any combination of cell-free protein expression system, enzyme-involed colorimetric methods or isothermal nucleic acid amplification detection is used for examination [par. 64].
Regarding claim 11, Millenson teaches the target substance of the substance to be analyzed being nucleic acid, any one of or any combination of cell-free protein expression system, enzyme-involed colorimetric methods or isothermal nucleic acid amplification detection is used for examination [par. 64].
Regarding claim 13, Millenson teaches the target substance of the substance to be analyzed being metabolic molecules [par. 64; Examiner notes that hormones can be metabolic molecules], any one of or any combination of cell-free protein expression system, enzyme-involed colorimetric methods or isothermal nucleic acid amplification detection is used for examination [par. 64].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Millenson, Bertand, and Fitzgerald, as applied to claim 4 above, and in further view of Holmes (US Patent Application Publication 2013/0115685 A1) and Corrie (US Patent Application Publication 2011/0160069 A1). 
	Regarding claim 5, Millenson, Bertand, and Fitzgerald teach a method of examining surface of an organism, as disclosed above. 
	However, Millenson, Bertand, and Fitzgerald do not teach micrometric elements of the biocompatibility materials in the channels absorbs excessive substance of the substance to be analyzed.
	Holmes teaches micrometric elements of the biocompatibility materials in the channels absorbs excessive substance of the substance to be analyzed [par. 104].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Millenson, Bertand and Fitzgerald, to incorporate micrometric elements of the biocompatibility materials in the channels absorbs excessive substance of the substance to be analyzed, for preventing fluid inside a fluidic device from contacting the components of a reader assembly which may need to remain dry and or uncontaminated as evidence by Holmes [par. 104].
	Although Holmes does not explicitly teach adjusting composition ratios of the biocompatibility materials, changing absorbed substance after the channels have absorbed the secreted fluid, and changing examination sensitivity and peculiarity, this would be obvious to a person having ordinary skill in the art when the invention was filed since Holmes also suggests the biocompatibility materials absorbs excessive fluid [see par. 104]. Examiner also notes that adjusting composition ratios of the biocompatibility materials, changing absorbed substance after the channels have absorbed the secreted fluid, and changing examination sensitivity and peculiarity would occur as a result of the biocompatibility materials absorbing excessive fluid and would involve only routine skill in the art.
	However, Millenson, Bertand, and Fitzgerald do not teach the number of non-examination targets in the reaction layer is decreased; and the biocompatibility materials are hydrophobic or hydrophilic.
	Corrie teaches the number of non-examination targets in the reaction layer is decreased [par. 308]; and the biocompatibility materials are hydrophobic or hydrophilic [par. 308 and 309]
	Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Millenson, Bertand and Fitzgerald, to incorporate the number of non-examination targets in the reaction layer is decreased, for identifying specific biological markers, as evidence by Corrie [par. 308]. Furthermore, person having ordinary skill in the art when the invention was filed would have had predictable success modifying Millenson, Bertand and Fitzgerald to incorporate the biocompatibility materials are hydrophobic or hydrophilic, for reducing non-specific absorption, as evidence by Corrie [par. 308].
	

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Millenson, Bertand, Fitzgerald,  Corrie, and Holmes as applied to claim 5 above, and in further view of Jiang (US Patent Application Publication 2013/0137054 A1).
	Regarding claim 6, Millenson, Bertand, Fitzgerald, Corrie, and Holmes teach a method, as established above. 
Millenson further teaches wherein in case of the biocompatibility materials being hydrophobic [par. 66; Examiner notes that the microneedles are coated in a polymer, which can be hydrophobic as is generally known in the art], the collected fluid passing the spherical projections for examination having the size in the range of micrometers forms a plurality of micro-channels [par. 87]. 
	Fitzgerald further teaches a plurality of micro-channels of 30-80 pm wide [par. 56].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Millenson and Bertand, to incorporate a plurality of micro-channels of 30-80 pm wide, for increasing electrical sensitivity, as evidence by Fitzgerald [par. 56].
However, Millenson, Bertand, Fitzgerald, Corrie, and Holmes do not teach the hydrophobic biocompatibility materials are polymerized by multiple repeating acrylate having biocompatibility.
Jiang teaches the hydrophobic biocompatibility materials are polymerized by multiple repeating acrylate having biocompatibility [par. 43].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Millenson, Bertand, Fitzgerald, Corrie, and Holmes to incorporate the hydrophobic biocompatibility materials are polymerized by multiple repeating acrylate having biocompatibility, for providing structural material, as evidence by Jiang [par. 43].
However, Millenson, Bertand, Fitzgerald, Corrie, and Holmes do not teach the hydrophobic materials are composed of isobornyl acrylate, 1,10-decanediol diacrylate, pentaerythritol tetraacrylate or acrylate oligomer of different composition ratios.
Jiang teaches the hydrophobic materials are composed of isobornyl acrylate, 1,10-decanediol diacrylate, pentaerythritol tetraacrylate or acrylate oligomer of different composition ratios [par. 43].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Millenson, Bertand, Fitzgerald, Corrie, and Holmes to incorporate the hydrophobic materials are composed of isobornyl acrylate, 1,10-decanediol diacrylate, pentaerythritol tetraacrylate or acrylate oligomer of different composition ratios, for providing structural material, as evidence by Jiang [par. 43].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Millenson, Bertand, Fitzgerald, Corrie, and Holmes and in further view of Larson (US Patent Application Publication 2022/0015688 A1) and Fonnum (US Patent Application Publication 2013/0210991 A1). 
	Regarding claim 6, Millenson, Bertand, Fitzgerald, Corrie, and Holmes teach a method of examining surface of an organism, as disclosed above.
	However, Millenson, Bertand, Fitzgerald, Corrie, and Holmes do not teach in case of the biocompatibility materials being hydrophilic formed of hydrogel, and the hydrogel has a property of absorbing the secreted fluid.
	Larson teaches in case of the biocompatibility materials being hydrophilic formed of hydrogel, and the hydrogel has a property of absorbing the secreted fluid [par. 91].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Millenson, Bertand, Fitzgerald, Corrie, and Holmes, to incorporate in case of the biocompatibility materials being hydrophilic formed of hydrogel, and the hydrogel has a property of absorbing the secreted fluid, for providing structural material to the channels, as evidence by Jiang [par. 43].
However, Millenson, Bertand, Fitzgerald, Corrie, and Holmes do not teach the hydrogel is formed by polymerizing multiple hydrophilic monomers in a ratio ranged from 100:1 to 1:1
Fonnum teaches the hydrogel is formed by polymerizing multiple hydrophilic monomers in a ratio ranged from 100:1 to 1:1 [par. 332].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Millenson, Bertand, Fitzgerald, Corrie, and Holmes, to incorporate teaches the hydrogel is formed by polymerizing multiple hydrophilic monomers in a ratio ranged from 100:1 to 1:1, for providing the necessary amount of absorption of the fluid, as evidence by Fonnum.


Claims 8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Millenson Bertand, and Fitzgerald and in further view of Reiche (US Patent Application Publication 2021/0338195 A1).
	Regarding claim 8, Millenson, Bertand, and Fitzgerald teach a method of examining surface of an organism, as disclosed above, and wherein the target substance of the substance to be 11analyzed being protein [par. 64].
	However, Millenson, Bertand, and Fitzgerald do not teach any one of or any combination of aptamer or deoxyribozyme is used for examination.
	Reiche teaches any one of or any combination of aptamer or deoxyribozyme is used for examination [par. 48].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Millenson, Bertand, and Fitzgerald, to incorporate any one of or any combination of aptamer or deoxyribozyme is used for examination, for allowing it to selectively bind to a target biomarker, as evidence by Reiche [par. 48].
Regarding claim 10, Millenson  further teaches wherein the target substance of the substance to be analyzed being nucleic acid [par. 64].
However, Millenson, Bertand, and Fitzgerald do not teach any one of or any combination of aptamer or deoxyribozyme is used for examination.
Reiche teaches any one of or any combination of aptamer or deoxyribozyme is used for examination [par. 48].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Millenson, Bertand, and Fitzgerald, to incorporate any one of or any combination of aptamer or deoxyribozyme is used for examination, for allowing it to selectively bind to a target biomarker, as evidence by Reiche [par. 48].
Regarding claim 12, Millenson, Bertand, and Fitzgerald do not teach the target substance of the substance to be analyzed being metabolic molecules, any one of or any combination of aptamer or deoxyribozyme is used for examination.
Reiche teaches the target substance of the substance to be analyzed being metabolic molecules, any one of or any combination of aptamer or deoxyribozyme is used for examination [par. 48].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Millenson, Bertand, and Fitzgerald, to incorporate the target substance of the substance to be analyzed being metabolic molecules, any one of or any combination of aptamer or deoxyribozyme is used for examination, for allowing it to selectively bind to a target biomarker, as evidence by Reiche [par. 48].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE L ROZANSKI whose telephone number is (571)272-7067. The examiner can normally be reached M-F 8:30am-5pm, alt F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571)272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GRACE L ROZANSKI/Examiner, Art Unit 3791                                                                                                                                                                                                        
/PUYA AGAHI/Primary Examiner, Art Unit 3791